Citation Nr: 0725232	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD and assigned a disability rating of 30 
percent.  

In May 2006, the Board increased the veteran's disability 
rating to 50 percent, retroactive to the September 9, 2003, 
effective date that was assigned when service connection was 
initially granted.  This decision was appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
January 2007, the Secretary of Veteran's Affairs filed an 
Appellee's Motion for Partial Remand in order for the Board 
to discuss (1) the veteran's specific symptoms in relation to 
the criteria for entitlement to a disability rating in excess 
of 50 percent; (2) the potential applicability of "staged 
ratings;" and (3) any findings that may indicate the veteran 
is unemployable.  A January 2007 Appellant's Remand Reply 
noted that the veteran did not oppose the Secretary's request 
for remand.  A January 2007 Order of the Court granted the 
Secretary's motion, partially vacating and remanding the 
Board's decision to the extent that it denied entitlement to 
a rating in excess of 50 percent for the veteran's PTSD.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  Throughout the duration of the period on appeal, 
manifestations of the veteran's PTSD have included 
depression, anxiety, anger, crying spells, irritability, 
flashbacks, intrusive memories, nightmares, and avoidance of 
crowds.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
September 2003 and May 2004.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the May 2004 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
September 2003 letter implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

In the September 2004 statement of the case, the appellant 
was informed that, "[w]hen evaluating mental disorders, an 
evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of the examination."  The 
September 2003 and May 2004 letters informed the appellant 
that the effective date for payment purposes would be 
determined based on when VA received the claim and when the 
evidence that establishes the basis for the disability rating 
was submitted.  He was notified that he could take up to a 
year from the date of the VCAA letter to submit any relevant 
information and evidence but that, if he took more than one 
year and his claim was granted, he may lose money because VA 
would not be able to pay him back to the date he filed his 
claim.  Since the claim is being denied, the Board notes that 
no effective date will be assigned, so there is no 
possibility of any prejudice to the appellant if the 
notification is lacking a sufficiently specific description 
of matters involving the assignment of an effective date.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including private medical records and VA examination 
reports from December 2003 and July 2004.  There are no 
identified, outstanding records requiring further 
development.  In July 2007, the veteran submitted a signed 
statement reflecting that he had no further evidence to 
submit and requesting that VA proceed with the readjudication 
of his appeal.  Therefore, the duty to notify and assist 
having been met, the Board turns to the analysis of the 
veteran's claim on the merits.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is currently assigned a 50 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

The competent evidence of record in this case consists of 
letters written by the veteran's private psychiatrist in June 
2003 and May 2004 and VA examination reports from December 
2003 and July 2004.

According to the June 2003 letter, the veteran had been 
divorced from his third wife for 10 years.  He had worked as 
a telephone equipment installer for the last 20 years.  In 
service, he witnessed a fellow serviceman killed right in 
front of him when he was crushed between falling timbers and 
a ship.  He reported having had nightmares about this 
incident since 1967.  Currently, he was having nightmares 
about this incident every other year.  He reported having 
flashbacks two to three times per year and was averaging 5 to 
6 hours of sleep per night.  He was hypervigilant and could 
not stand having anyone behind him.  He reported socializing 
with individual friends only, and his recent memory was 
mildly impaired.  He felt depressed every day, with no energy 
or interest in things, and felt helpless at times.  He had 
crying spells frequently and angered easily.  The 
psychiatrist concluded that, because of his PTSD, the veteran 
was compromised in his ability to sustain social 
relationships and was mildly compromised in his ability to 
sustain work relationships.  The treatment plan involved 
putting the veteran on medication to block nightmares and 
provide restful sleep and to relieve depressive symptoms.  He 
was also to be seen for 20 minutes every eight weeks for 
medication monitoring and cognitive behavioral psychotherapy.  
He was assigned a GAF score of 45.

At the December 2003 VA examination, the veteran reported 
getting very impatient and having a lot of anxiety.  He 
reported being very short-tempered and irritable.  He had 
been married three times and could not keep a girlfriend.  He 
had a lot of startle response and hypervigilance.  He 
isolated himself.  His girlfriends all said he was too much 
on edge, irritable, and anxious.  He got upset about little 
things all the time.  He said he was generally happy and 
pleasant, but that he was just too emotional and excitable.  
He reported dreaming about the in-service accident or about 
things falling on him a couple of times per year.  He 
reported having a lot of sleep problems, including having 
nightmares about Vietnam.  For treatment, the veteran was 
seeing his private psychiatrist.  He was not on medication at 
the moment because he was being switched to a different one.

He worked for the telephone company for 35 years as an 
equipment installer, and he took a regular retirement in 
November 2003 because of his nerves.  He said he had worked 
in an isolated position for years because he could not stand 
to be around people.  

He lived in a house by himself and worked on his car.  He 
avoided news about Iraq.  He said that he tried to do some 
home projects.  He said he did not get out much.  The veteran 
said a friend had asked him to go to a hockey game and he 
said no, and the friend told the veteran that he did not like 
it that the veteran would not go anywhere.

The veteran was neatly groomed and dressed.  He behaved 
normally.  His attitude was pleasant, cooperative, and 
polite.  He was not hostile or belligerent.  His grammar and 
vocabulary were good.  His speech was spontaneous and 
logical, not inhibited or vague.  There was no pressured 
speech, flight of ideas, or loose associations.  There were 
no hallucinations, delusions, paranoia, or ideas of 
reference.  He was not homicidal or suicidal.  He did have 
some irritability.  He had low self-confidence.  He had a few 
nightmares, more intrusive memories, some startle, and 
hypervigilance.  His concentration was not too good.  His 
affect was of mild to moderate depression, mild psychomotor 
retardation, and moderate to mildly severe anxiety.  He was 
oriented and alert.  Judgment was good.  Insight was poor.  
Intelligence was average.  The veteran was determined to be 
able to handle financial benefits in his own best interest.  
The examiner assigned a GAF score of 60.

The May 2004 letter from the veteran's psychiatrist states 
that the veteran had been out of work since November 15, 
2003, because his anger at his supervisors got him in 
trouble.  He was only having two to three nightmares per 
year, but he continued to experience flashbacks two to three 
times per week.  He startled easily, was hypervigilant, and 
could not tolerate having anyone behind him.  He slept 
between 4.5 and 7.5 hours per night.  He reported not having 
socialized for five years and preferred to remain socially 
isolated.  His recent memory was mildly compromised.  He 
angered easily and occasionally became depressed.  The 
psychiatrist concluded that, "because of this service 
connected PTSD, [the veteran] can no longer sustain social or 
work relationships.  Therefore, I consider him permanently 
and totally disabled."  The veteran was assigned a GAF score 
of 35.

The veteran appeared for a second VA examination in July 
2004.  According to the examination report, the veteran had 
disturbed sleep on occasion and about six nightmares per 
year.  He reported having some intrusive thoughts and stated 
that he was "a little anxious."  He said he did not like 
crowds and was somewhat hypervigilant.  He did not like to 
watch television programs about war.  With respect to 
depression, he said he wished things would go better.  He 
admitted getting teary at times and then finally said he was 
sentimental.  His appetite and concentration were good.  He 
reported no suicide attempts or panic attacks.

He had no problems with drugs or alcohol.  He was receiving 
no in-patient treatment.  He reported seeing a private 
psychiatrist once every three months for the past year.  He 
was taking medication that helped him some.

The veteran stated that he was not working.  He retired in 
November 2003.  He also stated that he used to stay out, 
using up all of his sick leave simply because he would wake 
up and just not feel like going to work.

He lived by himself.  He did his own cooking and cleaning.  
He looked after his elderly mother.  He also reported looking 
after his 13-year-old niece and hanging around the house and 
doing chores.  He had about two or three friends.  He 
reported not going to church.  He had some social 
relationships but not a lot of recreational and leisure 
pursuits.

On examination, the veteran was an alert, cooperative, and 
friendly man who was casually but neatly dressed, answered 
questions, and volunteered information.  There were no loose 
associations of flights of ideas.  There were no bizarre 
motor movements or tics.  His mood was pleasant and calm, and 
his affect was appropriate.  There was no homicidal or 
suicidal ideation or intent.  There was no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations, or ideas of reference, and there was no 
suspiciousness.  The veteran was oriented times three.  His 
memory, both remote and recent, appeared to be good.  Insight 
and judgment appeared to be adequate, as was intellectual 
capacity.  The examiner assigned a GAF score of 55.

The Board believes that this evidence most closely 
approximates the criteria that falls under the 50 percent 
disability rating for the entire period on appeal.  The 
medical evaluations discussed above describe a moderate level 
of social and occupational impairment, and the veteran's 
thought processes, content, memory, judgment, insight, mood, 
and motivation are shown to function at a level that is 
consistent with the criteria listed under the 50 percent 
disability rating. 

Among the symptoms described in the medical reports discussed 
above, the veteran's depression, anxiety, anger, crying 
spells, irritability, flashbacks, intrusive memories, and 
nightmares are consistent with a 50 percent disability 
rating.  

Occupationally, the veteran worked in the same position for 
the same employer for at least 20, and perhaps as many as 35, 
years, and the evidence indicates that the veteran may have 
worked for the same employer in a different capacity before 
this.  The veteran has stated that he used all of his sick 
leave because he would wake up in the morning and not want to 
go to work.  This information suggests a moderate 
occupational and social impairment with reduced reliability 
and productivity in that he missed some work but was still 
able to maintain gainful employment for decades.  

Similarly, the evidence of record suggests a difficulty 
maintaining social relationships that is consistent with a 50 
percent rating.  The veteran has indicated that he has been 
married three times and has had difficulty sustaining 
relationships with girlfriends.  Even though he does not 
socialize in groups, he has a few friends.  He also takes 
care of his elderly mother and 13-year-old niece, and the 
evidence suggests that he sees them regularly.  Therefore, 
given the veteran's overall level of social and occupational 
impairment, the Board believes the 50 percent rating is most 
appropriate.  

The Board has also determined that a disability rating of 70 
percent or 100 percent is not warranted at any stage of the 
veteran's PTSD compensation.  While the veteran has 
demonstrated symptoms that justify the 50 percent disability 
rating, he has not had symptoms of the type and severity of 
those listed under the 70 percent and 100 percent disability 
ratings.  

With regard to the 70 percent criteria, none of these records 
note suicidal or homicidal ideation, and some expressly state 
that the veteran has never experienced such thoughts.  No 
obsessional rituals are noted, much less any that interfere 
with routine activities; in fact, records indicate the 
veteran has no trouble cooking and doing chores, caring for 
his mother and niece, and tending to his own hygiene.  His 
speech is not noted in any of these records to be illogical, 
obscure, or irrelevant.  Instead, his speech was found to be 
spontaneous and logical, not obscure and vague, and there 
were no loose associations or flights of ideas.  

While the veteran does experience depression and anxiety, he 
has not had panic attacks.  He reported experiencing 
depression every day, and said that it leaves him with no 
energy or interest in things.  However, the December 2003 VA 
examination report notes that the veteran's affect was of 
mild to moderate depression, and his anxiety was moderate to 
mildly severe.  These reports do not characterize the near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively of a 70 
percent disability rating.  

While the veteran has been described as "irritable," he 
does not have a history of violence or impaired impulse 
control.  The veteran has been found to be properly oriented 
and has had good hygiene.  The fact that the veteran stayed 
at the same job for decades is evidence of his ability to 
adapt to stressful circumstances.  

As discussed above, the veteran has been able to establish 
and maintain effective friendships.  The May 2004 psychiatric 
report states that the veteran has not socialized in five 
years.  This statement, however, is directly contradicted by 
the remaining evidence of record, including the June 2003 
report from the same psychiatrist, which states that the 
veteran socializes with individual friends only.  The Board 
further notes that the veteran had only been seeing the 
private psychiatrist for less than one year at the time of 
the May 2004 interview.  Furthermore, the veteran discussed 
his friendships during both of his VA examinations, citing a 
specific example of a friend who wanted him to go to a hockey 
game.  As noted above, there is evidence that the veteran 
does not like socializing with groups of people; this, 
however, does not equate to an inability to establish and 
maintain effective relationships.

With respect to the 100 percent disability criteria, no 
impairment of thought processes or communication were found.  
There is no evidence of delusions or hallucinations and no 
grossly inappropriate behavior was noted.  The veteran was 
not found to be a persistent danger of hurting himself or 
others and, as mentioned above, there is no indication of 
suicidal or homicidal thoughts.  As also mentioned above, he 
was able to perform activities of daily living.  The veteran 
is properly oriented.  One medical record indicates mild 
memory loss, but there is no memory loss to such a degree 
that renders the veteran unable to remember names of close 
relatives, his own occupation, or his own name. 

The Board notes that the veteran has been deemed 
"permanently and totally disabled" due to PTSD by his 
private psychiatrist.  There is, however, no evidence in 
either the May 2004 letter or elsewhere to support this 
claim.  In the May 2004 letter, the psychiatrist noted that 
the veteran "has been out of work since November 15, 2003 
because his anger at his supervisors got him into trouble."  
This statement suggests that the veteran was fired because he 
was unable to control his anger at work.  The December 2003 
VA examination report, however, states that the veteran took 
a regular retirement because of his nerves.  The July 2004 
report also characterizes the veteran's unemployment as 
retirement rather than as an involuntary dismissal.  Even 
though the veteran's nerves may have played a part in his 
deciding to retire, there is no evidence that the veteran's 
employer considered him to be unemployable at the time of his 
retirement.  In fact, statements reflecting that the veteran 
was not fired suggests that the veteran could have continued 
to work the same job he had been working for more than 20 
years had he so wished.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that the VA examiners' opinions 
are more probative than the opinion of the private 
psychiatrist.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).

Neither VA examiner has even suggested that the veteran may 
be totally occupationally impaired.  The Board finds these 
evaluations to be far more probative than the private 
psychiatrist's opinion.  Because there is no other evidence 
in the veteran's claims file apart from the four records that 
have been discussed above, the VA examiners and private 
psychiatrist have had to rely almost exclusively on the 
veteran's own reported history and on their own observations 
in order to form an opinion on the severity of the veteran's 
PTSD.  For the reasons discussed below, the Board finds the 
VA examiners' opinions to be far more probative than the 
opinion of the private psychiatrist.  

First of all, the VA examiners' conclusions are internally 
consistent with the symptoms that they describe in their 
reports and with the facts and symptoms that are reported by 
the veteran.   The psychiatrist's conclusions, however, are 
not explained by the facts and symptoms that he includes in 
his letter.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(noting the Board is not bound to accept medical opinions 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence).  Second, while the 
Board is no better equipped than the doctors to determine the 
accuracy of the information provided by the veteran, it is 
still able to determine that some of the information relied 
on by the private psychiatrist is clearly contradicted by the 
other evidence of record.  The Board specifically points to 
the assertion that the veteran had not socialized in five 
years and the implication that the veteran was forced to 
leave his job due to anger, both of which may have given the 
psychiatrist an inaccurate impression of the veteran's 
ability to interact with anyone in a professional situation.  
No other evidence of record even suggests the conclusion that 
is drawn by the private psychiatrist.  The Board therefore 
believes that the probative evidence of record does not 
support a 100 percent disability rating for PTSD due to 
unemployability.

The veteran has suggested that the GAF scores of 45 in June 
2003 and 35 in May 2004 entitle him to a higher disability 
rating.  The Board notes, however, that GAF scores are not 
dispositive of the evaluation at issue and must be considered 
in light of the actual symptoms of the veteran's disorder.  
It appears, instead, that the letters in question describe 
moderate symptoms, with moderate difficulty in social and 
occupational functioning, that are not suggested by such low 
GAF scores. 

Acknowledging the possibility that a GAF score may fluctuate 
so rapidly, even increasing from 35 in June 2004 to 55 in 
July 2004, the Board believes that the reported symptoms 
noted in the private psychiatric letters simply do not fit 
within the disability picture reflected by the criteria for a 
70 percent or 100 percent disability rating.  The occasional 
nightmares and flashbacks, hypervigilance, depression, crying 
spells, anger, and socialization with individuals rather than 
groups that were noted in the June 2003 report do not reflect 
the serious symptoms, such as suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example no friends, inability to keep a job, that is 
signified by a GAF score of 45.

Nor do the anger at supervisors, two or three nightmares per 
year, flashbacks two or three times per week, startle 
response, hypervigilance, mildly compromised recent memory, 
anger, and occasional depression reflect some impairment in 
reality testing or communication; or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work, 
that is meant to be characterized by a GAF score of 35.

Instead, the symptoms described in these private psychiatric 
letters appear to be consistent with those noted in the VA 
examination reports from December 2003 and July 2004.  The 
Board notes that the assigned GAF scores of 60 in December 
2003 and 55 in July 2004 are reflective of the type and 
severity of symptoms described in their corresponding 
examination reports.  It is therefore appropriate to assign a 
common disability rating for the entire appeals period.  And, 
as discussed above, the Board believes that the 50 percent 
disability rating most accurately reflects the veteran's 
level of social and occupational impairment.

The evidence in this case fails to show marked interference 
with employment due to PTSD beyond that contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


